Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 20 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/15/2021 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The abstract of the disclosure is objected to because:
“Methods, systems, and devices for a capacitor health check are described.” Can be implied from the title. 
“can detect”, “can determine”, and “can perform” are speculative and fail to provide a concise statement of the technical disclosure of the patent.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  
“form the” should be be –from the--.  

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al., U.S. Patent 9,684,460 (herein Colgrove), in view of Chiansson et al., U.S. Publication 2016/0342189 (herein Chiansson). 

Regarding claims 1, 10, and 19, claim 1 as representative, Colgrove teaches: A method comprising: receiving, from a host device, a first quantity of read commands and a second quantity of write commands (column 4, lines 45 – 65; claim 7); determining that the first quantity of read commands is greater than the second quantity of write commands based at least in part on receiving the first quantity of read commands and the second quantity of write commands from the host device (column 11, lines 60 – column 13, lines 20). Colgrove does not explicitly teach: setting a start time for a capacitor health check based at least in part on the first quantity of read commands being greater than the second quantity of write commands; and performing the capacitor health check in accordance with the start time.
Chiansson teaches: setting a start time for a capacitor health check based at least in part on the first quantity of read commands being greater than the second quantity of write commands (paragraph 0031; claims 1, 15; and figure 3); and performing the capacitor health check in accordance with the start time (figure 3).
One of ordinary skill in the art, at the time of the effective filing date of the invention, would find it obvious to combine the teaching of Colgrove: receiving, from a host device, a first quantity of read commands and a second quantity of write commands; with the teaching of Chiansson: setting a start time for a capacitor health check based at least in part on the first quantity of read commands being greater than the second quantity of write commands for the purpose of managing the health of a memory system (abstract). Memory systems receiving read and write requests is well-known in the art (figure 6). Scheduling read and write requests is a well-known design choice in the art (figure 6, 7). Test memory cells is a well-known design choice in the art (abstract). A capacitor health check is a well-known design choice to test memory cells (abstract). One or ordinary skill in the art would recognize the utility of using the scheduling teaching of Colgrove to schedule the capacitor health checks disclosed in Chiansson. One of ordinary skill in the art would recognize the use of well-known design choice would yield a predictable result.

Regarding claims 2, 11, and 20, claim 1 as representative, Colgrove and Chiansson teach the limitations of the parent claim. Colgrove additionally teaches: determining a ratio of the second quantity of write commands to the first quantity of read commands (column 10, lines 40 – column 13, lines 20); and comparing the ratio to a first threshold value, wherein setting the start time for the capacitor health check is based at least in part on the ratio failing to exceed the first threshold value (column 10, lines 40 – column 13, lines 20). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 3 and 12, claim 3 as representative, Colgrove and Chiansson teach the limitations of the parent claim. Colgrove does not explicitly teach: determining a capacitance of a set of capacitors based at least in part on a drop in voltage applied to the set of capacitors; and comparing the capacitance of the set of capacitors to a second threshold value based at least in part on determining the capacitance of the set of capacitors.
Chiansson teaches: determining a capacitance of a set of capacitors based at least in part on a drop in voltage applied to the set of capacitors (claim 1, 4); and comparing the capacitance of the set of capacitors to a second threshold value based at least in part on determining the capacitance of the set of capacitors (claim 1, 4). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 4 and 13, claim 4 as representative, Colgrove and Chiansson teach the limitations of the parent claim. Colgrove additionally teaches: receiving, from the host device, a third quantity of read commands and a fourth quantity of write commands after performing the capacitor health check (column 2, lines 57 – 59; column 11, lines 60 – column 13, lines 20); determining that the fourth quantity of write commands is greater than the third quantity of read commands based at least in part on receiving the third quantity of read commands and the fourth quantity of write commands from the host device (column 2, lines 57 – 59; column 11, lines 60 – column 13, lines 20); refraining, for a duration, from setting a second start time for performing a second capacitor check based at least in part on determining that the fourth quantity of write commands is greater than the third quantity of read commands (column 2, lines 57 – 59; column 11, lines 60 – column 13, lines 20). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 5 and 14, claim 5 as representative, Colgrove and Chiansson teach the limitations of the parent claim. Colgrove additionally teaches: determining a ratio of the fourth quantity of write commands to the third quantity of read commands (column 10, lines 40 – column 13, lines 20); and comparing the ratio to a third threshold value, wherein refraining from setting the start time for the capacitor health check is based at least in part on the ratio satisfying the third threshold value (column 10, lines 40 – column 13, lines 20). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 6 and 15, claim 6 as representative, Colgrove and Chiansson teach the limitations of the parent claim. Colgrove additionally teaches: refraining from processing at least one write command from the second set of pending write commands while performing the capacitor health check (column 2, lines 57 – 59; column 11, lines 60 – column 13, lines 20). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 7 and 16, claim 7 as representative, Colgrove and Chiansson teach the limitations of the parent claim. Colgrove additionally teaches: processing at least one read command from the first set of pending read commands while performing the capacitor health check (column 2, lines 57 – 59; column 11, lines 60 – column 13, lines 20). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 8 and 17, claim 8 as representative, Colgrove and Chiansson teach the limitations of the parent claim. Colgrove additionally teaches: determining that the second quantity of pending write commands fails to satisfy a fourth threshold value after refraining from processing at least one write command form the second set of pending write commands (column 2, lines 57 – 59; column 11, lines 60 – column 13, lines 20); and performing at least one write command from the second set of write commands based at least in part on determining that the second quantity of write commands fails to satisfy the fourth threshold value  (column 2, lines 57 – 59; column 11, lines 60 – column 13, lines 20). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Regarding claims 9 and 18, claim 9 as representative, Colgrove and Chiansson teach the limitations of the parent claim. Colgrove does not explicitly teaches: setting the start time for the capacitor health check is based at least in part on a sum of the first quantity of read commands and the second quantity of write commands.
Chiansson teaches: setting the start time for the capacitor health check is based at least in part on a sum of the first quantity of read commands and the second quantity of write commands (paragraph 0031; claims 1, 15; and figure 3). And in view of the motivation previously stated above, for claim 1, the claim is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

EHRLICH; et al.		US 20160351270 A1
JI; YUNGLI et al.		US 20180373450 A1
Nakamura; et al.		US 20150121021 A1
YEON; Jesuk et al.		US 20190079702 A1
Agarwal; Rajiv et al.		US 20140149649 A1
Wang; Wenwei et al.	US 10818370 B1
Kachare; Ramdas et al.	US 20180173658 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111